An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rashad Scarborough on 8/16/22.

Claim 8 has been cancelled.

In claim 1, line 1, the claim limitation "I claim a" has been changed to --A--.
In claim 1, line 2, the claim limitation “A cable” has been changed to --a cable--.
In claim 1, line 2, the claim limitation “the load” has been changed to --a load--.
In claim 1, line 3, the claim limitation “a radial drive member” has been changed to --a right radial drive member--.
In claim 1, line 4, the claim limitation “said radial drive member” has been changed to --the right radial drive member--.
In claim 1, line 3, the claim limitation “said lever machine” has been changed to –said right member lever machine--.
In claim 1, line 4, the claim limitation “said rope” has been changed to --said cable--.
In claim 1, lines 4 – 5, the claim limitation “the frontal surface” has been changed to “a frontal surface”.
In claim 1, line 5, the claim limitation “a section of surface” has been changed to --a section of a surface--.
In claim 1, line 7, the claim limitation “a right member pulley wheel” has been changed to --a right pulley wheel member--.
In claim 1, line 7, the claim limitation “the a drive sprocket” has been changed to --a drive sprocket--.
In claim 1, lines 7 – 8, the claim limitation “the drive shaft” has been changed to --a drive shaft--.
 In claim 1, line 11, the claim limitation “the surface of said left radial drive member” has been changed to --a surface of said left radial drive member--.
In claim 1, line 12, the claim limitation “a section of surface” has been changed to --a section of the surface--.
In claim 1, line 13, the claim limitation “wherein its wrapping then leads” has been changed to --wherein the cable leads.
In claim 1, line 15 the claim limitation “while both said right as well as left radial drive members” has been changed to --wherein the right and left radial drive members--.
In claim 1, line 16, the claim limitation “the said fixed drive sprocket” has been changed to “said drive sprocket”.
In claim 1, line 17, the claim limitation “each right and left radial drive member” has been changed to --each of the right and left radial drive members--.
In claim 2, line 2, the claim limitation “the pulley wheel” has been changed to --the right pulley wheel member--.
In claim 3, line 2, the claim limitation “the pulley wheel” has been changed to --the left pulley wheel member--.
In claim 5, line 2, the claim limitation “this sprocket” has been changed to --the fixed drive sprocket--.
In claim 5, line 3, the claim limitation “the rear wheel” has been changed to --the rear wheel--.
In claim 5, line 4, the claim limitation “the said fixed drive sprocket” has been changed to --said fixed drive sprocket--.
In claim 5, line 5, the claim limitation “being turned by the shaft it is fixed to” has been changed to --being turned by the drive shaft--.
In claim 7, lines 2 – 3, the claim limitation “wherein each radial drive member is vertically aligned to it’s said member lever machine” has been changed to –wherein the right and left radial drive member is vertically aligned to the respective right and left member lever machine--.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611